Citation Nr: 1122847	
Decision Date: 06/14/11    Archive Date: 06/28/11

DOCKET NO.  05-21 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent for degenerative joint disease of the left knee.

2.  Entitlement to an initial compensable rating for right knee sprain.

3.  Entitlement to an initial compensable rating for bilateral shoulder sprain.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from November 1975 to July 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2005 rating decision which granted, in pertinent part, the Veteran's claims of service connection for degenerative joint disease of the left knee, assigning a 10 percent rating effective June 16, 2004, and also granted service connection for right knee sprain and bilateral shoulder sprain, assigning zero percent ratings for these disabilities effective June 16, 2004.  The Veteran disagreed with this decision in July 2005, seeking an initial rating greater than 10 percent for degenerative joint disease of the left knee and initial compensable ratings for right knee sprain and bilateral shoulder sprain.

In April 2007, the Board remanded the Veteran's appeal to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  

In March 2010, the Board denied the Veteran's claims.  The Veteran, through his representative, timely appealed to the United States Court of Appeals for Veterans Claims (Court).  Both the Veteran, through his representative, and VA's Office of General Counsel filed a Joint Motion for Remand (Joint Motion) with the Court which granted the Joint Motion in December 2010.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran has contended that his service-connected degenerative joint disease of the left knee, right knee sprain, and bilateral shoulder sprain all are more disabling than currently evaluated.  In the Joint Motion, both parties asserted that the Board improperly had relied on an April 2005 VA examination and a June 2007 addendum to this examination report in assessing the functional loss experienced by the Veteran in his knees and shoulders.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Both parties also asserted that remand was required in order for VA to provide the Veteran with an adequate examination, to include current x-rays of his knees and shoulders.  See Joint Motion for Remand dated December 14, 2010, at pp. 2.  Given the Court's decision granting the Joint Motion, and given the length of time which has elapsed since the Veteran's April 2005 VA examination, on remand, the Board finds that the Veteran should be scheduled for updated examination(s) which address the current nature and severity of his service-connected degenerative joint disease of the left knee, right knee sprain, and bilateral shoulder sprain, to include consideration of the DeLuca criteria.

The RO also should attempt to obtain the Veteran's up-to-date VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his representative and ask them to identify all VA and non-VA clinicians who have treated him for degenerative joint disease of the left knee, right knee sprain, and/or bilateral shoulder sprain since his separation from active service.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Schedule the Veteran for appropriate VA examination(s) to determine the current nature and etiology of his service-connected degenerative joint disease of the left knee, right knee sprain, and bilateral shoulder sprain.  If possible, this examination should be conducted by a different VA clinician than the one who conducted the Veteran's April 2005 VA examination.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished, including range of motion testing and x-rays of both of the Veteran's knees and shoulders.  The examiner is asked specifically to address additional loss of function and pain on motion in each of the Veteran's knees and shoulders under DeLuca v. Brown, 8 Vet. App. 202 (1995).  A complete rationale must be provided for any opinions expressed.

3.  Thereafter, readjudicate the Veteran's claims for an initial rating greater than 10 percent for degenerative joint disease of the left knee, an initial compensable rating for right knee sprain, and an initial compensable rating for bilateral shoulder sprain.  If the benefits sought on appeal remain denied, the Veteran and his service representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

